PER CURIAM.
This case turns on a question of fact; namely, whether the transaction in question was a bona fide sale which gave this taxpayer appellant a right, within the meaning of section 23 (f) of the Revenue Act of 1928 (26 USCA § 2023 (f), to claim the resultant loss as a deduction ' from its gross income.
The facts are so fully stated and discussed in the opinion of the Tax Board as to obviate a restatement. That tribunal held the proofs showed the alleged sale was not one in fact, but was a mere attempt to avoid income tax. Such finding was warranted, and, agreeing as we do therewith, the Tax Board’s holding is affirmed.